Title: To Thomas Jefferson from Samuel Smith, 10 July 1804
From: Smith, Samuel
To: Jefferson, Thomas


               
                  Sir/
                  Balt. 10. July 1804
               
               Permit me to have the honor of presenting to you Mr. Peter Hoffman, a Merchant of this City, of the first respectability, Independence & political Rectitude—he Visits you in Company with Mr. J. G. Rapp—who has emigrated at the head of a large number of persons lately Subjects of the Duke of Wirtemberg, in whose behalf he will present a Memorial & State their Wishes—I have on looking at the Law passed in favor of Dufour & Associates, in 1802, been led to hope that Congress would pass a similar Law in Behalf of those people—Their making a Settlement so far in land would unquestionably Induce other persons to establish in their Neighbourhood & thus Enhance the Value of the public Land—I Need not offer Observation to you on a subject so well understood by you—but take farther this liberty to pray you to give some Attention to the Views of those people & the Observations of my good friend Mr. Hoffman & have the honor to be
               Your Obedt servt.
               
                  
                     S. Smith
                  
               
            